DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 4/13/2020, 3/5/2021, 9/17/2021, and 3/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The specification is object to because:
3.	The abstract does not comply with requirements of section 608.01(b) set forth in the MPEP.  The abstract contains the phrase “described herein;” “for example” and “other related embodiment are disclosed”. The abstract should not contain “described herein;” “for example” and “other related embodiment are disclosed”. “Described herein” and “other related embodiment are disclosed” are another way of stating “The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc., all of which should be avoided. The examiner suggests deleting these phrases from the abstract. Also, the applicant is reminded that the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words. Corrections are required.

4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (U.S. Patent Application Publication No. 2018/0285412), in view of Anderson et al. (U.S. Patent Application Publication No. 2018/0123882).
As to claim 1-21, Zhuang teaches a method performed by a system of a host organization having at least a processor and a memory therein to execute instructions (See Zhuang, paragraphs 12-13, 104 and 112-113, wherein Zhuang teaches “a blockchain consensus apparatus, comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the block chain consensus apparatus to perform a method”), wherein the method comprises: 
operating a blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Zhuang, paragraphs 12-13, 104, 112-113 and 127-128, wherein Zhuang teaches “a blockchain consensus apparatus, comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the block chain consensus apparatus to perform a method” and “computation device includes one or more Central Processing Units (CPUs), input/output interfaces, network interfaces, and a memory”); 
creating a consensus group on the blockchain and associating the consensus group with a specific transaction type for transactions to be processed via the blockchain (See Zhuang, Figures 3-4 and paragraphs 80-85, and 114, wherein Zhuang teaches “grouping the at least one transaction data to obtain one or more transaction data groups”); 
assigning a subset of the participating nodes to the consensus group (See Zhuang, paragraphs 34-37, wherein Zhuang teaches “a consensus unit comprises one primary nodes and four secondary nodes”); 
receiving a transaction at the blockchain having a transaction type matching the specific transaction type associated with the consensus group (See Zhuang, paragraphs 34-36, 80-85, and 114, wherein Zhuang teaches “the acquired to-be-consensused transaction data can be grouped, such that the processing efficiency can be improved for the transaction data”); and 
determining consensus for the transaction based on the consensus votes of the participating nodes assigned to the consensus group (See Zhuang, paragraphs 34-36, 80-85, and 114, wherein Zhuang teaches “the consensus algorithm is an algorithm that is completed by voting nodes participating in the consensus, e.g., all the voting nodes ultimately reach a consensus result through joint calculation”).  
Zhuang teaches consensus group based on transactions and voting (See Zhuang, Figures 3-4 and paragraphs 34-36, 80-85, and 114).  Zhuang, however, does not explicitly teach granting increased weight consensus voting rights to any participating nodes assigned to the consensus group.
Anderson et al. teaches changing an existing Blockchain trust configuration (See abstract), in which he teaches granting increased weight consensus voting rights to any participating nodes assigned to the consensus group (See Anderson et al., paragraphs 19-24, wherein Anderson teaches “results in optimized consensus rounds, increased throughput, and decreased response times to client requests, and also provides an incentive to all validators to conduct their validation procedure with due consideration for the blockchain members”).
Zhuang and Anderson et al. are from the analogous art of Blockchain consensus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Zhuang and Anderson et al. to have combined Zhuang and Anderson et al.. The motivation to combine Zhuang and Anderson et al. is to provide a more efficient and inexpensive system and method changing an existing blockchain trust configuration to a different trust configuration based on recent changes to the blockchain requirements and/or architecture (See Anderson et al., paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Zhuang and Anderson et al..

As to claims 2 and 14, Zhuang teaches dynamically expanding the consensus group by assigning an additional one or more of the participating nodes on the blockchain to the consensus group, wherein the consensus group is expanded to include the subset of the participating nodes previously assigned to the consensus group and the additional one or more of the participating nodes assigned to the consensus group pursuant to the dynamic expansion (See Zhuang, paragraphs 34-36, 80-85, and 114, wherein Zhuang teaches “the acquired to-be-consensused transaction data can be grouped, such that the processing efficiency can be improved for the transaction data;” Also see Anderson et al., paragraph 25, wherein Anderson teaches “the validator votes may be received for the existing/future consensus procedures used by the existing blockchain configuration and a next consensus procedure can also be identified and used to secure the existing blockchain configuration”); wherein all nodes assigned to the consensus group constitute consensus group nodes with increased weight consensus voting rights for any transaction received at the blockchain matching the specific transaction type associated with the consensus group (See Zhuang, paragraphs 34-36, 80-85, and 114, wherein Zhuang teaches “the validators may be selected based on a static policy, such as one or more designated validators based on title or direct assignment or other policies which include a small group of validators and/or a larger group of validators. The trust model will dictate the network of validators and whether they can select a consensus algorithm or not have such rights. Regardless of the specific consensus procedure used, the validator votes may be received for the existing/future consensus procedures used by the existing blockchain configuration and a next consensus procedure can also be identified and used to secure the existing blockchain configuration”).  

As to claims 3, 15 and 20, Zhuang as modified, teaches Claims- 151 - Attorney Docket No.: 37633.6333 (A3236US3)wherein participating nodes outside of the consensus group are prohibited from voting for consensus for the transaction having a transaction type associated with the consensus group (See Anderson et al., paragraph 26, wherein Anderson teaches “selecting a set of validated nodes, such as a trust network 5 out of 100000 nodes, which are permitted to vote on the consensus based on authority or status. The algorithm may be based on the type of business, computing power, other network factors, various thresholds, and the like. A service level agreement (SLA) may be the terms of that agreement or consensus model”).    

As to claim 4, Zhuang as modified, teaches wherein any transaction received at the blockchain matching the specific transaction type for the consensus group is subjected to consensus exclusively by the participating nodes assigned to the consensus group (See Zhuang, paragraphs 34-36, wherein Zhuang discloses “a consensus algorithm is used to process the acquired transaction data, while the consensus algorithm is an algorithm that is completed by voting nodes participating in the consensus, e.g., all the voting nodes ultimately reach a consensus result through joint calculation;” Also see Anderson et al., paragraphs 19-26, wherein Anderson teaches “selecting a set of validated nodes, such as a trust network 5 out of 100000 nodes, which are permitted to vote on the consensus based on authority or status. The algorithm may be based on the type of business, computing power, other network factors, various thresholds, and the like. A service level agreement (SLA) may be the terms of that agreement or consensus model”).   

As to claims 5, 16 and 21, Zhuang  as modified, teaches wherein the participating nodes not assigned to the consensus group are permitted to vote for consensus for the transaction having a transaction type associated with the consensus (See Anderson et al., paragraphs 25-26, wherein Anderson teaches “selecting a set of validated nodes, such as a trust network 5 out of 100000 nodes, which are permitted to vote on the consensus based on authority or status); and wherein consensus votes from the participating nodes not assigned to the consensus group have a voting weight which is less than the increased weight consensus voting rights granted to the participating nodes assigned to the consensus group (See Anderson et al., paragraph 20, wherein Anderson discloses “the other members of the blockchain may assign a decreased weight to the validator's votes in subsequent consensus rounds”).    

As to claim 6, Zhuang as modified, teaches wherein a group chain manager executing at the host organization dynamically identifies which participating nodes have a greater quality measure for the specific transaction type and dynamically assigns those participating nodes into the consensus group as consensus nodes for the specific transaction type (See Zhuang, Figures 3-4 and paragraphs 80-85, and 114, wherein Zhuang teaches “grouping the at least one transaction data to obtain one or more transaction data groups;” Also see Anderson et al., paragraphs 20-25, wherein Anderson discloses “he trust model will dictate the network of validators and whether they can select a consensus algorithm or not have such rights”).  

As to claims 7 and 17, Zhuang as modified, teaches identifying one or more of the participating nodes having any one of (i) an error rate for loan processing below an error threshold or (ii) a default rate for loans below a loan-default threshold or (iii) a loan (See Zhuang, paragraphs 5-6, and 34-36, wherein Zhuang discloses “the master node commits errors when sorting transaction requests, for example, giving the same sequence number to different transaction requests, or failing to assign a sequence number, or making sequence numbers of adjacent transaction requests to be discontinuous, etc. As a result, it is necessary for a backup node to verify the sequence of transaction requests when receiving ordered transaction requests”).    

As to claims 8 and 18, Zhuang as modified, teaches wherein creating the consensus group on the blockchain further comprises: Claims- 152 - Attorney Docket No.: 37633.6333 (A3236US3)specifying termination criteria for the consensus group, wherein the termination criteria comprises one or more of: a pre-determined period of time; a single transaction; a specified quantity of transactions of the specific transaction type associated with the consensus group; until the blockchain's network of participating nodes is altered due to one of the participating nodes on the blockchain leaving the blockchain's network of participating nodes or due to a new participating node joining the blockchain's network of participating nodes (See Zhuang, paragraphs 92-93, wherein Zhuang discloses “facing the downtime of storage nodes, Internet disconnection, addition of new nodes and push-out of old nodes, such a switch control greatly improves the availability of the entire blockchain system;” Also see Anderson et al., paragraphs 17-20).    

As to claim 9, Zhuang as modified, teaches configuring the blockchain to share data between all of the plurality of tenants associated with one of the participating nodes assigned to the consensus group pursuant to a consent agreement to share the data; training an Al model to make recommendations based on a training data set shared between the participating nodes assigned to the consensus group pursuant to the consent agreement to share the data; and wherein receiving the transaction at the blockchain having the transaction type matching the specific transaction type associated (See Zhuang, paragraphs 5-6, and 34-36 and paragraphs 92-93, wherein Zhuang discloses “facing the downtime of storage nodes, Internet disconnection, addition of new nodes and push-out of old nodes, such a switch control greatly improves the availability of the entire blockchain system;” Also see Anderson et al., paragraphs 17-20).

As to claim 10, Zhuang as modified, teaches auto-generating a metadata rule definition for each of a plurality of business rules as defined by the Al model; auto-generating code for the smart contract representing one or more business rules via the metadata rule definition auto-generated for each one of the one or more business rules; and adding the smart contract having the code representing the metadata rule definition onto the blockchain by writing the metadata rule definition into an asset of a new block on the blockchain (See Anderson et al., paragraphs 20-25, wherein Anderson discloses “the rules used to identify a candidate trust procedure may be reached by consensus vote or predefined rules which were agreed upon by validators and/or auditors of the blockchain”).    

As to claim 11, Zhuang as modified, teaches associating the smart contract with the specific transaction type associated with the consensus Claims-153 -Attorney Docket No.: 37633.6333 (A3236US3)group; and wherein receiving the transaction at the blockchain further comprises: determining a transaction type for the received transaction matches the specified transaction type associated with the smart contract; and triggering the smart contract to execute at the blockchain, wherein the smart contract is to execute and enforce the business rules for the transaction as defined by the Al model (See Anderson et al., paragraphs 20-27, wherein Anderson discloses “the rules used to identify a candidate trust procedure may be reached by consensus vote or predefined rules which were agreed upon by validators and/or auditors of the blockchain” and “identifying potential consensus procedures to be used in an existing blockchain configuration at operation 452, identifying current metrics associated with the existing blockchain configuration 454, comparing the current metrics to predefined rules 456, identifying one or more deviations based on the current metrics being compared to the predefined rules 458, and selecting a temporary consensus procedure to use in the existing blockchain configuration among the potential consensus procedures for processing a new blockchain transaction 462”).    

As to claim 12, Zhuang as modified, teaches executing instructions via the processor to operate a group chain manager at the host organization; wherein the group (See Zhuang, paragraphs 5-6, and 34-36); wherein the group chain manager creates the new consensus group on the blockchain; wherein the group chain manager associates a specific transaction type with the new consensus group on the blockchain; wherein the group chain manager adds the identified plurality of participating nodes to the new consensus group; and wherein the group chain manager grants increased weight consensus voting rights for any transaction received at the blockchain matching the specific transaction type associated with the new consensus group (See Anderson et al., paragraphs 20-27).    

As to claim 13, Zhuang teaches non-transitory computer-readable storage media having instructions stored thereupon that, when executed by a processor of a system having at least a processor and a memory therein (See Zhuang, paragraphs 12-13, 104 and 112-113, wherein Zhuang teaches “a blockchain consensus apparatus, comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the block chain consensus apparatus to perform a method”), the instructions cause the system to perform operations comprising: 
executing the instructions via the processor to operate a blockchain interface to the blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as a participating node with access to the blockchain (See Zhuang, paragraphs 12-13, 104, 112-113 and 127-128, wherein Zhuang teaches “a blockchain consensus apparatus, comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the block chain consensus apparatus to perform a method” and “computation device includes one or more Central Processing Units (CPUs), input/output interfaces, network interfaces, and a memory”); 
creating a consensus group on the blockchain and associating the consensus group with a specific transaction type for transactions to be processed via the blockchain (See Zhuang, Figures 3-4 and paragraphs 80-85, and 114, wherein Zhuang teaches “grouping the at least one transaction data to obtain one or more transaction data groups”); 
assigning a subset of the participating nodes to the consensus group (See Zhuang, paragraphs 34-37, wherein Zhuang teaches “a consensus unit comprises one primary nodes and four secondary nodes”); 
Claims- 154 - Attorney Docket No.: 37633.6333 (A3236US3)receiving a transaction at the blockchain having a transaction type matching the specific transaction type associated with the consensus group (See Zhuang, paragraphs 34-36, 80-85, and 114, wherein Zhuang teaches “the acquired to-be-consensused transaction data can be grouped, such that the processing efficiency can be improved for the transaction data”); and 
determining consensus for the transaction based on the consensus votes of the participating nodes assigned to the consensus group (See Zhuang, paragraphs 34-36, 80-85, and 114, wherein Zhuang teaches “the consensus algorithm is an algorithm that is completed by voting nodes participating in the consensus, e.g., all the voting nodes ultimately reach a consensus result through joint calculation”). 
Zhuang teaches consensus group based on transactions and voting (See Zhuang, Figures 3-4 and paragraphs 34-36, 80-85, and 114).  Zhuang, however, does not explicitly teach granting increased weight consensus voting rights to any participating nodes assigned to the consensus group.
Anderson et al. teaches changing an existing Blockchain trust configuration (See abstract), in which he teaches granting increased weight consensus voting rights to any participating nodes assigned to the consensus group (See Anderson et al., paragraphs 19-24, Anderson teaches “results in optimized consensus rounds, increased throughput, and decreased response times to client requests, and also provides an incentive to all validators to conduct their validation procedure with due consideration for the blockchain members”).
Zhuang and Anderson et al. are from the analogous art of Blockchain consensus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Zhuang and Anderson et al. to have combined Zhuang and Anderson et al.. The motivation to combine Zhuang and Anderson et al. is to provide a more efficient and inexpensive system and method changing an existing blockchain trust configuration to a different trust configuration based on recent changes to the blockchain requirements and/or architecture (See Anderson et al., paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Zhuang and Anderson et al..

Zhuang teaches a system to execute at a host organization, wherein the system comprises: a memory to store instructions; a processor to execute instructions (See Zhuang, paragraphs 12-13, 104 and 112-113, wherein Zhuang teaches “a blockchain consensus apparatus, comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the block chain consensus apparatus to perform a method”); 
wherein the processor is to execute a blockchain interface to a blockchain on behalf of a plurality of tenants of the host organization, wherein each one of the plurality of tenants operate as one of a plurality of participating nodes on the blockchain having access to the blockchain (See Zhuang, paragraphs 12-13, 104, 112-113 and 127-128, wherein Zhuang teaches “a blockchain consensus apparatus, comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the block chain consensus apparatus to perform a method” and “computation device includes one or more Central Processing Units (CPUs), input/output interfaces, network interfaces, and a memory”); and 
wherein the system is configurable to execute instructions via the processor to perform further operations including: 
creating a consensus group on the blockchain and associating the consensus group with a specific Claims- 156 -Attorney Docket No.: 37633.6333 (A3236US3)transaction type for transactions to be processed via the blockchain (See Zhuang, Figures 3-4 and paragraphs 80-85, and 114, wherein Zhuang teaches “grouping the at least one transaction data to obtain one or more transaction data groups”); 
assigning a subset of the participating nodes to the consensus group (See Zhuang, paragraphs 34-37, wherein Zhuang teaches “a consensus unit comprises one primary nodes and four secondary nodes”);  
receiving a transaction at the blockchain having a transaction type matching the specific transaction type associated with the consensus group (See Zhuang, paragraphs 34-36, 80-85, and 114, wherein Zhuang teaches “the acquired to-be-consensused transaction data can be grouped, such that the processing efficiency can be improved for the transaction data”); and 
determining consensus for the transaction based on the consensus votes of the participating nodes assigned to the consensus group (See Zhuang, paragraphs 34-36, 80-85, and 114, wherein Zhuang teaches “the consensus algorithm is an algorithm that is completed by voting nodes participating in the consensus, e.g., all the voting nodes ultimately reach a consensus result through joint calculation”).  
Zhuang teaches consensus group based on transactions and voting (See Zhuang, Figures 3-4 and paragraphs 34-36, 80-85, and 114).  Zhuang, however, does not explicitly teach granting increased weight consensus voting rights to any participating nodes assigned to the consensus group.
Anderson et al. teaches changing an existing Blockchain trust configuration (See abstract), in which he teaches granting increased weight consensus voting rights to any participating nodes assigned to the consensus group (See Anderson et al., paragraphs 19-24, Anderson teaches “results in optimized consensus rounds, increased throughput, and decreased response times to client requests, and also provides an incentive to all validators to conduct their validation procedure with due consideration for the blockchain members”).
Zhuang and Anderson et al. are from the analogous art of Blockchain consensus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Zhuang and Anderson et al. to have combined Zhuang and Anderson et al.. The motivation to combine Zhuang and Anderson et al. is to provide a more efficient and inexpensive system and method changing an existing blockchain trust configuration to a different trust configuration based on recent changes to the blockchain requirements and/or architecture (See Anderson et al., paragraphs 1-2). Therefore, it would have been obvious to one skilled in the art to combine Zhuang and Anderson et al..

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





3/10/2022
/M.M.O/
                                                                                                                                                                                                     /MELLISSA M. OHBA/Examiner, Art Unit 2164